Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14789 GENTEK INC. (Exact name of registrant as specified in its charter) Delaware 02-0505547 ( State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 90 East Halsey Road Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 515-3221 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Act). (Check One): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of outstanding shares of the Registrants Common Stock as of April 30, 2009 was 10,130,322. GENTEK INC. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2009 INDEX Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Statements of Operations  Three Months Ended March 31, 2009 and 2008 1 Condensed Consolidated Balance Sheets  March 31, 2009 and December 31, 2008 2 Condensed Consolidated Statements of Cash Flows  Three Months
